      Case 7:19-cv-00411 Document 63 Filed on 10/29/20 in TXSD Page 1 of 6




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                   §
ASSOCIATION d/b/a THE                      §
NATIONAL BUTTERFLY CENTER,                 §
AND MARIANNA TREVINO                       §
       Plaintiffs                          §
                                           §
                                           §              CASE NO. 7:19-cv-00411
VS.                                        §
                                           §
                                           §
NEUHAUS & SONS, LLC, BRIAN                 §
KOLFAGE, AND WE BUILD THE                  §
WALL INC. et al                            §
     Defendants                            §

  DEFENDANTS FISHER INDUSTRIES AND FISHER SAND AND GRAVEL CO.’S
                 FIRST AMENDED ORIGINAL ANSWER



TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW FISHER INDUSTRIES and FISHER SAND AND GRAVEL CO.,

Defendants in the above-entitled and numbered cause, file this First Amended Origin

Answer, subject to Defendant’s Second Amended Motion to Dismiss, and would

respectfully show this court as follows:


                                      FIRST DEFENSE


       With specific reference to the allegations contained in the Plaintiffs’ Third

Amended Complaint, Defendants would respond as follows:




                                               1
     Case 7:19-cv-00411 Document 63 Filed on 10/29/20 in TXSD Page 2 of 6




1.     Upon information and belief, the allegations contained in Paragraph 1 of

Plaintiffs’ Third Amended Complaint are admitted.


2.     Defendants lack the information to admit or deny the allegations contained in

Paragraph 2 of Plaintiffs’ Third Amended Complaint.


3.     The allegations contained in Paragraph 3 of Plaintiffs’ Third Amended Complaint

are admitted.


4.     The allegations contained in Paragraph 4 of Plaintiffs’ Third Amended Complaint

are not against these Defendants and do not require a denial or an admission from

these Defendants.


5.     The allegations contained in Paragraph 5 of Plaintiffs’ Third Amended Complaint

are not against these Defendants and do not require a denial or an admission from

these Defendants.


6.     The allegations contained in Paragraph 6 of Plaintiffs’ Third Amended Complaint

are admitted.


7.     The allegations contained in Paragraph 7 of Plaintiffs’ Third Amended Complaint

are admitted to the extent that Fisher Industries has made an appearance in this matter

but denied to the extent that it is a subsidiary of Fisher Sand. Fisher Industries is a

trade name of Fisher Sand and Gravel Co.


8.     The allegations of Paragraph 8 are denied. Defendants believe jurisdiction is

appropriate in this Court.




                                           2
      Case 7:19-cv-00411 Document 63 Filed on 10/29/20 in TXSD Page 3 of 6




9.     The venue allegations contained in Paragraph 9 of Plaintiffs’ Third Amended

Complaint are admitted.


10.    Upon information and belief, the allegations contained in Paragraph 10 of

Plaintiffs’ Third Amended Complaint are admitted.


11.    The allegations contained in Paragraph 11 of Plaintiffs’ Third Amended

Complaint are admitted as to the contents of the property records in Hidalgo County; the

remainder of the allegations in Paragraph 11 of Plaintiffs’ Third Amended Complaint are

denied.


12.    The allegations contained in Paragraph 12 of Plaintiffs’ Third Amended

Complaint alleging that Defendant WBTW and/or Defendant Kolfage have acted as the

fundraising arm or agents of Defendants is denied. Defendants admit that a subsidiary

TGR Construction, Inc., a subsidiary of Fisher Sand and Gravel, Co. planned and

constructed the border fence at issue in this matter. The remainder of the allegations

are denied.


13.    The allegations contained in Paragraph 13 of Plaintiffs’ Third Amended

Complaint are denied.


14.    The allegations contained in Paragraph 14 of Plaintiffs’ Third Amended

Complaint are denied.


15.    Defendants admit that they contend they can execute the construction of a

border fence more rapidly than the “government” and at a lesser cost. The remainder




                                           3
      Case 7:19-cv-00411 Document 63 Filed on 10/29/20 in TXSD Page 4 of 6




of the allegations contained in Paragraph 15 of Plaintiffs’ Third Amended Complaint are

denied.


16.    The allegations contained in Paragraph 16 of Plaintiffs’ Third Amended

Complaint are denied.


17.    The allegations contained in Paragraph 17 of Plaintiffs’ Third Amended

Complaint are denied.


18.    The allegations contained in Paragraph 18 of Plaintiffs’ Third Amended

Complaint are denied.


19.    The allegations contained in Paragraph 19 of Plaintiffs’ Third Amended

Complaint are denied.


20.    The allegations contained in Paragraph 20 of Plaintiffs’ Third Amended

Complaint are denied.


21.    No response is necessary to Paragraph 21 of Plaintiffs’ Third Amended

Complaint but to the extent necessary incorporate the foregoing denials and admissions

in response to this paragraph.


22.    Defendants admit that the border fence constructed by TGR Construction, Inc. is

approximately three (3) miles long, and that the design includes approximately eighteen

(18) foot high galvanized steel bollards with a spacing of approximately five (5) Inches.

Defendants admit the Plaintiffs have attached Exhibits “C” and “D” to Plaintiffs’ Third

Amended Complaint, but deny the contents of these exhibits.




                                            4
      Case 7:19-cv-00411 Document 63 Filed on 10/29/20 in TXSD Page 5 of 6




23.    Defendants deny the opinions expressed in Exhibit “C” and Exhibit “D” to

Plaintiffs’ Third Amended Complaint. The remaining allegations in Paragraph 23 of

Plaintiffs’ Third Amended Complaint are denied.


24.    Defendants deny the allegations contained in Paragraph 24 of Plaintiffs’ Third

Amended Complaint.


25.    The allegations contained in Paragraph 25 of Plaintiffs’ Third Amended

Complaint are denied.


26.    The allegations contained in Paragraph 26 of Plaintiffs’ Third Amended

Complaint are denied.


27.    The allegations contained in Paragraph 27 of Plaintiffs’ Third Amended

Complaint are denied.


       Incorporating the foregoing denials and admissions, the allegations contained

within Plaintiffs’ prayer to the Court do not require an admission or denial.


                                      SECOND DEFENSE


       Defendants would show there is a defect of parties. Specifically, Defendant

would show that Fisher Industries is not a legal entity; it is a trade name used by Fisher

Sand and Gravel, Co. Further, the subject fence was constructed by TGR Construction,

Inc., a subsidiary of Fisher Sand and Gravel, Co.


       WHEREFORE, PREMISES CONSIDERED, Defendants request that Plaintiffs’

prayer for equitable relief, including injunctive relief, for attorneys’ fees, and for all other



                                               5
     Case 7:19-cv-00411 Document 63 Filed on 10/29/20 in TXSD Page 6 of 6




relief be denied, and that Defendants have judgment in their favor including attorneys’

fees and costs.




                                         /s/ Mark J. Courtois
                                         MARK J. COURTOIS
                                         Texas Bar No. 04897650
                                         Email: mjcourtois@ffllp.com
                                         Direct: 713-620-7226
                                          FUNDERBURK FUNDERBURK COURTOIS, LLP
                                         2777 Allen Parkway, Suite 1000
                                         Houston, Texas 77019
                                         (713) 526-1801
                                         (713) 526-2708 - FAX


                                         Attorneys for FISHER INDUSTRIES and FISHER
                                         SAND AND GRAVEL CO.



                               CERTIFICATE OF SERVICE

I, MARK J. COURTOIS, hereby certify that a true and correct copy of the foregoing
instrument has been forwarded to all known Filing Users AND has been accomplished by
Notice of Electronic Filing pursuant to Local Administrative Procedure 9(a) on this, the 29th
day of October, 2020.



                                                /s/ Mark J. Courtois
                                                MARK J. COURTOIS




                                            6
